Exhibit 99.1 Contact: Michael R. Sand, President & CEO Dean J. Brydon, CFO (360) 533-4747 www.timberlandbank.com Timberland Bancorp EPS Increases 62% to $0.34 for Second Fiscal Quarter of 2016 Declares Quarterly Cash Dividend HOQUIAM, WA – April 26, 2016 - Timberland Bancorp, Inc. (NASDAQ: TSBK) (“Timberland” or “the Company”) today reported net income of $2.38 million, or $0.34 per diluted common share, for its second fiscal quarter ended March 31, 2016.This compares to net income of $1.45 million, or $0.21 per diluted common share, for the quarter ended March 31, 2015 and net income of $2.53 million, or $0.36 per diluted common share, for the quarter ended December 31, 2015.For the first six months of fiscal 2016, Timberland earned $4.90 million, or $0.69 per diluted common share, an increase of 53% from the $3.18 million, or $0.45 per diluted common share, reported for the first six months of fiscal 2015. Timberland’s Board of Directors also declared a quarterly cash dividend of $0.08 per common share, payable on May 27, 2016 to shareholders of record on May 13, 2016. “We continued our strong performance in the second quarter of our current fiscal year,” said Michael R. Sand, President and CEO.“The financial results of the first half of our current fiscal year compare very favorably to the results posted last year for the comparable period with our ROA up 40%, our ROE up 43% and our efficiency ratio improving to 64.21% from 75.78%.Net interest margin increased during the first half of our current fiscal year to 3.96% from 3.78% for the comparable period one year prior.With steady balance sheet growth and significant and ongoing improvements in asset quality, we are continuing to produce and retain earnings while paying appropriate dividends to increase value for our shareholders.” Second Fiscal Quarter 2016 Highlights (at or for the period ended March 31, 2016, compared to March 31, 2015, or September 30, 2015): EPS for the current quarter increased 62% to $0.34 from $0.21 for the comparable quarter one year ago; EPS for the current quarter increased 62% to $0.34 from $0.21 for the comparable quarter one year ago; EPS for the first six months of fiscal 2016 increased 53% to $0.69 from $0.45 for the first six months of fiscal 2015; Declared a quarterly cash dividend of $0.08 per common share; Return on average equity was 10.42% for the current quarter; Return on average assets was 1.13% for the current quarter; Operating revenue increased 16% to $10.21 million from $8.78 million for the comparable quarter one year ago; Net interest margin remained strong at 3.92% for the current quarter; Non-performing assets decreased 50% year-over-year and decreased 28% from the prior quarter, and are now at 1.16% of total assets; Net interest margin remained strong at 3.92% for the current quarter; Non-performing assets decreased 50% year-over-year and decreased 28% from the prior quarter, and are now at 1.16% of total assets; Total delinquent and non-accrual loans decreased 70% year-over-year and decreased 33% from the prior quarter; OREO and other repossessed assets decreased 31% year-over-year and decreased 29% from the prior quarter; Total deposits increased 11% year-over-year and increased 2% from the prior quarter; and Book and tangible book values per common share increased to $13.31 and $12.49, respectively, at March 31, 2016. Timberland Fiscal Q2 2016 Earnings April 26, 2016 Page 2 Operating Results Operating revenue (net interest income before provision for loan losses, plus non-interest income excluding gains or losses on the sale of investment securities and other than temporary impairment [“OTTI”] charges on investment securities) increased 16% to $10.21 million for the current quarter from $8.78 million for the comparable quarter one year ago and decreased slightly from $10.23 million for the preceding quarter.Operating revenue increased 16% to $20.44 million for the first six months of fiscal 2016 from $17.56 million for the comparable period one year ago. Net interest income increased 17% to $7.67 million for the second quarter of fiscal 2016, from $6.57 million for the second fiscal quarter one year ago and decreased by less than 1% from $7.71 million for the preceding quarter.Net interest income was increased during the current quarter by the collection of $189,000 in pre-payment penalties on three loans that paid off and the collection of $46,000 of non-accrual interest.The net interest margin for the current quarter was 3.92% compared to 4.00% for the preceding quarter and 3.69% for the second fiscal quarter one year ago.The collection of pre-payment penalties and non-accrual interest added approximately 12 basis points to the net interest margin for the current quarter, while for the quarter ended December 31, 2015, the collection of $475,000 of non-accrual interest added approximately 25 basis points to the net interest margin.For the first six months of fiscal 2016, net interest income increased 16% to $15.38 million from $13.27 million for the first six months of fiscal 2015. Timberland’s net interest margin for the first six months of fiscal 2016 increased to 3.96% from 3.78% for the first six months of fiscal 2015. Non-interest income increased 14% to $2.51 million for the quarter ended March 31, 2016, from $2.21 million for the comparable quarter one year ago and decreased slightly from $2.52 million in the preceding quarter.During the current quarter, service charges on deposits totaled $937,000, ATM and debit card interchange transaction fee income increased to $710,000 and the gain on sale of loans totaled $393,000.Fiscal year-to-date non-interest income increased 16% to $5.03 million from $4.34 million for the first six months of fiscal 2015. Total operating (non-interest) expenses decreased slightly to $6.63 million for the second fiscal quarter, from $6.65 million for the comparable quarter one year ago and increased 2% from $6.48 million for the preceding quarter.The increased expenses for the current quarter compared to the preceding quarter were primarily due to a $66,000 increase in loan administration and foreclosure expense, a $62,000 increase in deposit operations expense and smaller increases in several other categories.The increase in loan administration and foreclosure expense in the current quarter was primarily a result of a recovery of expenses in the December 31, 2015 quarter that affected the quarterly comparison by reducing the expense for that quarter.The increase in deposit operations expense was primarily due to additional expenses associated with the Bank’s debit card rewards program and other deposit acquisition initiatives.Fiscal year-to-date operating expenses increased 1% to $13.11 million from $12.93 million for the first six months of fiscal 2015.The efficiency ratio for the first six month of fiscal 2016 improved to 64.21% from 75.78% for the first six months of fiscal 2015. The provision for income taxes decreased $46,000 to $1.18 million for the quarter ended March 31, 2016, from $1.22 million for the preceding quarter, primarily due to lower income before income taxes.The effective tax rate was 33.1% for the current quarter compared to 32.6% for the quarter ended December 31, 2015. Balance Sheet Management Total assets increased $14.58 million, or 2%, to $851.96 million at March 31, 2016, from $837.38 million at December 31, 2015.The increase was primarily due to a $16.43 million increase in cash and cash equivalents and a $1.66 million increase in CDs held for investment.These increases were partially offset by a $2.21 million decrease in other real estate owned (“OREO”) and other repossessed assets and a $1.69 million decrease in net loans receivable.The increase in total assets was funded primarily by a $14.27 million increase in total deposits. Liquidity as measured by cash and cash equivalents, CDs held for investment and available for sale investments securities was 21.6% of total liabilities at March 31, 2016, compared to 19.5% at December 31, 2015 and 18.2% one year ago. Net loans receivable decreased $1.69 million, or less than 1%, to $622.85 million at March 31, 2016, from $624.54 million at December 31, 2015.The decrease was primarily due to a $5.31 million decrease in multi-family loans, a $4.78 million decrease in commercial real estate loans and a $936,000 decrease in land loans.These decreases to net loans receivable were Timberland Fiscal Q2 2016 Earnings April 26, 2016 Page 3 partially offset by a $2.47 million increase in commercial business loans, a $1.96 million increase in custom and owner/builder construction loans, a $1.08 million increase in consumer loans and a $3.13 million decrease in the undisbursed portion of construction loans in process. LOAN PORTFOLIO ($ in thousands) March 31, 2016 December 31, 2015 March 31, 2015 Amount Percent Amount Percent Amount Percent Mortgage loans: One- to four-family (a) $ 17
